
	
		III
		Calendar No. 1126
		110th CONGRESS
		2d Session
		S. RES. 708
		[Report No. 110–522]
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Leahy, from the
			 Committee on the
			 Judiciary, submitted the following original resolution; which
			 was placed on the calendar
		
		RESOLUTION
		Authorizing the President of the Senate to
		  certify the facts of the failure of Karl Rove to appear and testify before the
		  Committee on the Judiciary and to produce documents as required by Committee
		  subpoena.
	
	
		Whereas, since the beginning of this Congress, the Senate
			 Judiciary Committee has conducted an investigation into the removal of United
			 States Attorneys;
		Whereas the Committee's requests for information related
			 to its investigation, including documents and testimony from the White House
			 and White House personnel, were denied;
		Whereas the White House has not offered any accommodation
			 or compromise to provide the requested information that is acceptable to the
			 Committee;
		Whereas, on March 22, 2007, pursuant to its authority
			 under rule 26 of the Standing Rules of the Senate, the Senate Committee on the
			 Judiciary authorized issuance to Karl Rove, Deputy Chief of Staff to the
			 President, subpoenas in connection with the Committee's investigation;
		Whereas, on June 28, 2007, in response to subpoenas for
			 documents issued by the Senate and House Judiciary Committees, White House
			 Counsel Fred Fielding conveyed the President's claim of executive privilege
			 over all information in the custody and control of the White House related to
			 the Committee's investigation;
		Whereas, on June 29, 2007, the Chairmen of the House and
			 Senate Judiciary Committees provided the White House with an opportunity to
			 substantiate its privilege claims by providing the Committees with the specific
			 factual and legal bases for its privilege claims regarding each document
			 withheld and a privilege log to demonstrate to the Committees which documents,
			 and which parts of those documents, are covered by any privilege that is
			 asserted to apply and why;
		Whereas the White House declined this opportunity in a
			 July 9, 2007, letter to the Committee Chairmen from Mr. Fielding, while
			 reiterating the blanket privilege claims;
		Whereas, on July 26, 2007, the Chairman issued a subpoena
			 authorized March 22 to Mr. Rove for documents and testimony related to the
			 Committee's investigation, with a return date of August 2;
		Whereas the Chairman noticed an August 2, 2007, Judiciary
			 Committee hearing under its rules at which Mr. Rove was subpoenaed to
			 testify;
		Whereas Mr. Fielding, in an August 1, 2007, letter to the
			 Chairman and Ranking Member, informed the Committee that the President would
			 invoke a claim of executive privilege and a claim of immunity from
			 congressional testimony for Mr. Rove, and directed Mr. Rove not to produce
			 responsive documents or testify before the Committee about the firings, and
			 that Mr. Rove would not appear in response to the Committee's subpoena;
		Whereas, based on these claims of executive privilege and
			 absolute immunity, Mr. Rove refused to appear or to produce documents or to
			 testify at the Committee's August 2, 2007, hearing in compliance with the
			 subpoena;
		Whereas, on August 17, 2007, Mr. Fielding rejected the
			 Chairman's request for a meeting with the President to work out an
			 accommodation for the information sought by the Committee;
		Whereas, on November 29, 2007, the Chairman ruled that the
			 White House's claims of executive privilege and immunity are not legally valid
			 to excuse current and former White House employees from appearing, testifying,
			 and producing documents related to this investigation and directed Mr. Rove,
			 along with other current and former White House employees, to comply
			 immediately with the Committee's subpoenas by producing documents and
			 testifying;
		Whereas Mr. Rove has not complied with the Committee's
			 subpoenas or made any offer to cure his previous noncompliance; and
		Whereas, the Committee's investigation is pursuant to the
			 constitutional legislative, oversight, and investigative powers of Congress and
			 the responsibilities of this Committee to the Senate and the American people;
			 including the power to: (1) investigate the administration of existing laws,
			 and obtain executive branch information in order to consider new legislation,
			 within the Committee's jurisdiction, including legislation related to the
			 appointment of U.S. Attorneys; (2) expose any corruption, inefficieny, and
			 waste within the executive branch; (3) protect the Committee's role in
			 evaluating nominations pursuant to the Senate's constitutional responsibility
			 to provide advice and consent; and (4) examine whether inaccurate, incomplete,
			 or misleading testimony or other information was provided to the Committee:
			 Now, therefore, be it
		
	
		That the President of the Senate
			 certify the facts in connection with the failure of Karl Rove, though duly
			 summoned, to appear and testify before the Judiciary Committee and to produce
			 documents lawfully subpoenaed to be produced before the Committee, under the
			 seal of the United States Senate, to the United States Attorney for the
			 District of Columbia, to the end that Karl Rove may be proceeded against in the
			 manner and form provided by law.
		
	
		November 19, 2008
		 Placed on the calendar
	
